Citation Nr: 0840696	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-22 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 20 percent disabling.

2. Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, 
associated with the veteran's low back disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity, 
associated with the veteran's low back disability.

4.  Entitlement to an initial compensable rating for rectal 
sphincter dysfunction, associated with the veteran's low back 
disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for urinary incontinence, associated with the veteran's low 
back disability.

6.  Entitlement to an earlier effective date for the grant of 
service connection for peripheral neuropathy of the lower 
extremities, rectal sphincter dysfunction, and urinary 
incontinence.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1997.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the benefits sought 
on appeal.  The RO in Nashville, Tennessee is currently 
handling the matter. 

In January 2007 the Board remanded the case for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.  Although additional medical evidence 
was submitted after the last supplemental statement of the 
case, in an October 2008 Post Remand Brief, the veteran's 
representative waived the right to have this evidence 
reviewed in the first instance by the RO.

The Board notes that recent medical evidence, including a VA 
treatment note of February 2008, raises the issue of the 
veteran's unemployability due to his service connected 
disabilities.  The issue of a total rating due to individual 
unemployability is referred to the RO for appropriate action.  
Additionally, the January 2008 VA treatment note indicates 
the veteran is suffering from liver problems and psychiatric 
problems as related to his back disability.  These issues are 
also referred to the RO for appropriate action.

The Board notes that in a February 2008 rating decision, 
service connected was granted and ratings were assigned for 
the neurological manifestations of the low back disability 
that is currently on appeal, including peripheral neuropathy 
of both lower extremities, rectal sphincter dysfunction, and 
urinary incontinence.  As such, these separate, residual 
disabilities are also on appeal and will be addressed by this 
decision.

In April 2008, the veteran filed a notice of disagreement 
with the effective date assigned by the February 2008 rating 
decision decision.  A statement of the case must be issued on 
this claim.  Manlincon v. West, 12 Vet. App. 238 (1998).  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since February 20, 2007, the veteran's chronic low back 
strain can be characterized as severe, with marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, and narrowing and 
irregularity of the joint space.

2.  Prior to February 20, 2007, the veteran's chronic low 
back strain was not manifested by a severe limitation of 
motion of the lumbar spine with symptoms such as a severe 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending, a 
loss of lateral motion, or narrowing or irregularity of the 
joint space, or by flexion of the thoracolumbar spine limited 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

3.  The veteran's left lower extremity neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.

4. The veteran's right lower extremity neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.

5.  The veteran's rectal sphincter dysfunction is not 
manifested by constant slight, or occasional moderate fecal 
leakage. 

6.  The veteran's urinary incontinence is not manifested by a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.


CONCLUSIONS OF LAW

1.  Since February 20, 2007, the criteria for a 40 percent 
disability rating, but no higher, for the veteran's chronic 
low back strain have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (prior to September 26, 2003).

2.  Prior to February 20, 2007, the criteria for a rating in 
excess of 20 percent for the veteran's chronic low back 
strain were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (regulations prior to and effective September 23, 2002), 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's left lower extremity neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's right lower extremity neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for an initial compensable rating for the 
veteran's rectal sphincter dysfunction have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7332 (2007).

6. The criteria for a rating in excess of 10 percent for the 
veteran's urinary incontinence have not been met.  38 
U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7599-7512 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

 Increased Rating for Chronic Low Back Strain
The Board finds that prior to a discussion on the 
adjudication of this claim, a few preliminary matters should 
be briefly addressed.

The Board notes that during this portion of the appeal 
period, from February 2, 2006 to November 1, 2006, the 
veteran was in receipt of a temporary evaluation of 100 
percent following his back surgery.  As such, evidence dated 
from this time will not be considered in adjudicating the 
claim below since the veteran was already receiving the 
maximum evaluation possible.

Also, as noted above and discussed in detail below in the 
remand section, in an April 2008 letter the veteran expressed 
his disagreement with the effective date assigned for the 
grant of service connection for the neurological 
abnormalities associated with his low back disability.  In 
that letter, the veteran also "expressed disagreement" with 
the characterization of his low back disability, stating it 
is more than just a low back strain.  The Board notes this 
particular "disagreement" has no legal effect for VA 
purposes and that the veteran's low back disability has been 
so characterized based simply on the available terminology of  
VA's rating schedule; it is does not intimate any opinion on 
the severity of the veteran's disability.

In addition, the Board observes that an unappealed rating 
decision of November 1997 granted service connection and 
assigned a 10 percent rating for the veteran's low back 
disability.  While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In June 2001 the 
veteran filed a claim for an increased rating, and in a May 
2002 rating decision, the subject of this appeal, the 
veteran's original 10 percent rating was continued.  However, 
in a subsequent rating decision of August 2003 the evaluation 
was increased to 20 percent, effective from immediately prior 
to his June 2001 claim based on medical evidence.  
Accordingly, the issue at bar currently is whether the 
veteran is entitled to a rating in excess of 20 percent for 
his low back disability.

During the time the veteran's appeal has been pending, the 
criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 
	
The veteran's claim was filed in June 2001.  As such, all 
three versions of the rating criteria for rating diseases and 
injuries of the spine, (the regulations in effect prior to 
September 23, 2002, the regulations effective September 23, 
2002, and the regulations effective September 26, 2003) are 
applicable to the veteran's claim.  

A.	Since February 20, 2007
The Board finds that since February 20, 2007, a rating of 40 
percent, and no higher,  is warranted for the veteran's low 
back disorder.

The veteran has been rated under diagnostic code 5295 for 
lumbosacral strain under the former version of the rating 
schedule.  Under this code, a 40 percent evaluation is 
warranted where the lumbosacral strain is "severe" with 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or some of the above with  
abnormal mobility on forced motion.
	
The Board finds the evidence to be supportive of this rating 
since February 20, 2007.  The evidence shows a marked 
limitation of forward bending, a loss of lateral motion with 
osteo-arthritic changes, and irregularity and narrowing of 
the joint space.  On February 20, 2007 the veteran underwent 
a VA examination.  The examiner found the veteran suffers 
from ankylosis of part of the thoracolumbar spine.  Forward 
flexion was to 40 degrees and the veteran had no extension.  
Right and left lateral flexion were to 15 degrees, and right 
and left lateral rotation were to 15 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  38 C.F.R. §4.71(a), General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).  As such, the Board finds this constitutes a marked 
limitation of forward bending as well as a loss of lateral 
motion.  In addition, a CT scan conducted for the examination 
revealed central canal and bilateral neural foraminal 
narrowing.  

The VA examiner found that the veteran's back disability 
fully prevents him from playing sports, and has a severe 
effect on chores, shopping, exercise, recreation, and 
traveling.  Also, a January 2008 VA treatment note revealed 
the veteran requires crutches and a wheelchair for mobility.  
January 2008 treatment notes additionally reveal the 
veteran's current pain medications include Morphine, 
Hydrocodone, and Gabapentin.  

As such, the Board finds that this constitutes a "severe" 
lumbosacral strain under Diagnostic Code 5295.  This is the 
maximum rating allowed under DC 5295.

The Board has considered the application of other diagnostic 
criteria under the old version of the rating schedule to 
determine whether a rating in excess of 40 percent is 
possible.  Under the earliest version of the rating schedule, 
in effect prior to September 23, 2002, a rating in excess of 
40 percent is not warranted under the remaining diagnostic 
codes.  Taking them in numerical order, diagnostic code 5285 
is applicable only where there is evidence of a vertebral 
fracture.  As noted, a CT scan was completed on the veteran's 
lumbar spine in February 2007 and no fractures were 
identified.  Diagnostic code 5286 provides for ratings in 
excess of 40 percent where there is complete ankylosis of the 
spine, and DC 5289 allows a rating in excess of 40 percent 
where there is unfavorable ankylosis of the lumbar spine.  
While the February 2007 VA examiner did find the veteran 
suffers from ankylosis of part of the lumbar spine, it was 
specifically determined that the veteran does not suffer from 
ankylosis of the cervical spine.  As there is not complete 
ankylosis of the spine, DC 5286 cannot provide the basis for 
a rating higher than 40 percent.  As for DC 5289, the 
examiner made no finding that the veteran's ankylosis is 
unfavorable, but rather, determined that the position of the 
thoracolumbar spine is neutral.  Accordingly, DC 5289 also 
cannot provide the basis for an increased rating.

The only remaining diagnostic code that allows for a rating 
in excess of 40 percent is DC 5293 for intervertebral disc 
syndrome.  A rating of 60 percent is allowed under this code 
where intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Essentially, this rating requires neurological 
symptomatology.  While the veteran does meet the criteria for 
this rating, he is already in receipt of separate 10 percent 
ratings for sciatic neuropathy of the right and left leg as 
well as separate ratings for rectal sphincter dysfunction and 
urinary incontinence as of February 20, 2007.  He is thus 
ineligible for a higher rating based on his neurological 
symptomatology.  Awarding the veteran a higher rating under 
this version of DC 5293, in combination with his four 
separate neurological evaluations would violate the law 
against pyramiding. See 38 C.F.R. § 4.14 (2007).  Given this, 
the Board cannot find a rating in excess of 40 percent is 
warranted under DC 5293 for this time period.  

For all of these reasons, the version of the regulation 
schedule in effect prior to September 23, 2002 cannot provide 
the basis for an increased rating for the veteran's 
lumbosacral strain.  The version of the rating schedule 
effective September 23, 2002 also does not allow for a rating 
in excess of 40 percent.  Diagnostic codes 5285, 5286, and 
5289 were unchanged by the September 2002 revisions to the 
rating schedule, and for the reasons described above, cannot 
provide the basis for an increased rating.  

While DC 5283 for intervertebral disc syndrome was affected 
by the revisions, it too cannot provide the basis for a 
rating in excess of 40 percent.  In the regulations effective 
September 23, 2002, DC 5283 allows for a rating of 60 percent 
where there are incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
Incapacitating episodes require best rest prescribed by a 
physician and treatment by a physician.  The file is devoid 
of documentation of any physician-ordered bed rest for the 
veteran's back disability.  DC 5283 also allows separate 
ratings for neurological manifestations of the disability, 
but as described above, the veteran has already been awarded 
such separate ratings and is thus ineligible for a higher 
rating based on his neurological symptomatology.  As such, 
the version of the regulations effective September 23, 2002, 
including DC 5283, also cannot provide the basis for an 
increased rating.

Under the current version of the rating criteria, effective 
September 26, 2003, a rating in excess of 40 percent is also 
not warranted.  The General Rating Formula for Diseases and 
Injuries of the Spine allows for ratings in excess of 40 
percent where there is unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  As noted above, while the February 2007 VA examiner 
did find the veteran suffers from ankylosis of part of the 
lumbar spine, it was specifically determined that the veteran 
does not suffer from ankylosis of the cervical spine as well.  
In addition, the examiner made no finding that the veteran's 
ankylosis is unfavorable, but rather, determined that the 
position of the thoracolumbar spine is neutral.  Accordingly, 
a rating in excess of 40 percent is not warranted under The 
General Rating Formula for Diseases and Injuries of the 
Spine.  The criteria for a rating higher than 40 percent 
under the code for intervertebral disc syndrome were 
unchanged in pertinent part from the September 2002 version 
of the regulations, and for the reasons described above, the 
code also does not provide the basis for an increased rating. 
 
For all of these reasons, a 40 percent rating, but no higher, 
for the veteran's chronic low back strain is justified since 
February 20, 2007.  In reaching this conclusion, the Board 
has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  However, 
the Board finds that in determining that the veteran's low 
back disability is severe, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain, weakness, fatigability and incoordination.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

B.	Prior to February 20, 2007
The Board finds that prior to February 20, 2007, a rating in 
excess of 20 percent is not warranted for the veteran's low 
back disorder.

As stated above, the veteran's back disability has been rated 
diagnostic code (DC) 5295, the code for lumbosacral strain.  
Taking the former version of the rating schedule first, the 
next higher rating of 40 percent is warranted only where the 
lumbosacral strain can be characterized as "severe," with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The evidence prior to February 20, 2007 does not 
support such a rating.  At an April 2005 VA examination, 
flexion was to 80 degrees, extension was to 30 degrees, and 
left and right lateral rotation were to 30 degrees.  At a 
June 2003 VA examination, flexion was 62 degrees, extension 
was 14 degrees, right lateral flexion was to 14 degrees, left 
lateral flexion was to 20 degrees, and left and right lateral 
rotation were to 45 degrees.  A private treatment record from 
March 2002 revealed flexion to 55-60 degrees.  At a September 
2001 VA examination, flexion was to 100 degrees and extension 
was to 20 degrees.  A June 2001 private medical record 
revealed flexion to 40 degrees.  Again, normal flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, Note(2) to General Rating 
Formula for Diseases and Injuries of the Spine (2007). The 
Board cannot find that overall these ranges of motion 
demonstrate a marked limitation of forward bending, or a loss 
of lateral motion.  In addition, there has been no evidence 
of any listing of the spine or a positive Goldthwaite's sign.  
The medical evidence also does not contain any findings 
regarding abnormal mobility on forced motion.  X-rays taken 
in June 2005 revealed no evidence of disc space narrowing.  
X-rays taken for the April 2005 VA examination showed that 
the joints were normal and symmetric.  X-rays taken for the 
June 2003 VA examination revealed a "normal lumbar spine."  
X-rays taken for the September 2001 VA examination indicated 
"[n]o joint space narrowing."  For all of these reasons, a 
higher rating is not warranted under DC 5295 under the former 
version of the rating schedule.  

The Board has also considered the application of other 
diagnostic criteria under the former version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  Each of the June 2005, June 2003 and 
September 2001 x-rays mentioned above found the veteran has 
no fractures of the lumbar spine.  Diagnostic Code 5286 does 
not apply to the veteran's claim because the measurements of 
the veteran's range of motion listed above do not support the 
existence of ankylosis of the entire spine.  There are no 
findings of ankylosis in the medical record prior to February 
20, 2007.  Diagnostic codes 5287-5288 do not apply because 
they pertain to portions of the spine not currently on 
appeal.  Diagnostic code 5289 does not apply because, again, 
the measurements of the veteran's range of motion do not 
support the existence of ankylosis of the lumbar spine.  
Diagnostic codes 5290-5291 pertain to portions of the spine 
not currently on appeal.  

Under DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as "severe."  The 
Board does not find that overall the ranges of motion listed 
above amount to a "severe" limitation of motion of the 
lumbar spine.  While the veteran did display some decreased 
motion, the majority of the range of motion findings were 
nearly normal.  As such, DC 5292 cannot provide the basis for 
an increase.   
	
Diagnostic Code 5293, the code for intervertebral disc 
syndrome, allows for a 40 percent rating where there is 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  Again, Note 1 to the regulation defines 
an incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  There is no evidence of prescribed bed rest in 
the medical record.  

Diagnostic Code 5293 additionally allows for separate 
neurological ratings.  However, the medical evidence does not 
provide sufficient information for a separate neurological 
rating prior to February 20, 2007.  While the record is 
replete of the veteran's subjective complaints in this 
regard, the objective medical evidence is not supportive.  In 
a January 2006 VA treatment note, motor strength was normal.  
Decreased sensation and deep tendon reflexes were found in 
the lower extremities.  In a November 2005 VA treatment note, 
motor strength was normal, there was no sensory deficit, 
reflexes were symmetrical bilaterally, the veteran's gait was 
normal and steady, and no abnormal movements were noted.  At 
the VA examination of April 2005, the veteran displayed 
normal motor strength and normal sensation.  In a VA 
treatment note of September 2004, the veteran had a normal 
motor examination, no atrophy was noted, the veteran had 
normal muscle tone, and sensory functioning was intact.  The 
veteran's gait was slow and steady.  At the VA examination in 
June 2003, the veteran could walk on his heels and toes and 
deep tendon reflexes were normal.  Slight weakness and 
decreased sensation were found in the veteran's left thigh 
muscles as compared with is right.  In an August 2002 VA 
treatment note, the veteran was diagnosed with lumbar 
radiculopathy but the examiner found the veteran's strength, 
sensation, and deep tendon reflexes were intact.  At the 
September 2001 VA examination, sensation was intact, motor 
strength was full, and no muscle atrophy was present.  In 
addition, prior to February 20, 2007, the evidence does not 
support the existence of a genitourinary problem associated 
with the veteran's low back disorder.  This is supported by 
findings made at the April 2005, June 2003, and September 
2001 VA examinations, as well as in VA treatment notes of 
January 2006, November 2005, October 2005, July 2004, August 
2002, May 2002, and June 2001, for example.  Accordingly, 
while the evidence does implicate some neurological 
symptomatology, the evidence is somewhat inconsistent and 
overall insufficient for a separate neurological rating prior 
to February 20, 2007.

The Board does not find that the remaining diagnostic code, 
DC 5294, is raised by the medical evidence.  As such, it has 
not been shown that the veteran is entitled a rating in 
excess of 20 percent under the former version of the rating 
schedule.  

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  At the April 2005 VA examination, 
flexion was to 80 degrees, at the June 2003 VA examination, 
flexion was 62 degrees, in a private treatment record from 
March 2002, flexion was to 55-60 degrees, at the September 
2001 VA examination, flexion was to 100 degrees, and in a 
June 2001 private medical record, flexion was to 40 degrees 
exactly.  In addition, the complete ranges of motion listed 
above do not support the existence of ankylosis of the entire 
thoracolumbar spine.  The current version of the rating 
schedule also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Again, there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician.  Additionally, the current 
regulations allow for separate neurological evaluations, but, 
as stated, this is not warranted based on the medical 
evidence.

For all of these reasons a rating in excess of 20 percent is 
not warranted under any version of the rating criteria.  In 
reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  The Board is cognizant of 
the veteran's complaints of pain that appear throughout the 
medical record.  However, the April 2005 VA examiner found 
there was no change in the veteran's range of motion with 
repetitive motion.  While pain on motion has been 
consistently documented, no specificity has been provided as 
to what, if any, amount of motion was lost due to pain.  
Accordingly, the Board finds that the 20 percent assigned 
adequately compensates the veteran for the level of 
impairment caused by his back disability.

Peripheral Neuropathy of the Left and Right Lower Extremities
As mentioned above, in the February 2008 rating decision the 
veteran was awarded separate 10 percent evaluations for left 
and right lower extremity neuropathy, associated with his low 
back disorder, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Under that code section, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve.  
In order to be entitled to the next higher rating of  20 
percent, the evidence must show moderate incomplete paralysis 
of the sciatic nerve.
	
The Board does not find a rating in excess of 10 percent for 
either lower extremity is warranted.  The February 2007 VA 
examination report essentially represents the only sufficient 
evidence for VA rating purposes on the neurological 
abnormalities associated with the veteran's back disorder, 
and the date of the examination has been determined as the 
effective date for the veteran's neurological ratings.  

Upon review of this examination report,  ratings in excess of 
10 percent are not supported by the findings.  The veteran's 
muscle tone was normal and there was no muscle atrophy.  
Light touch and vibration sensation was diminished.  Pain 
sensation was diminished only on the right leg.  Position 
sense was normal.  The ankle jerk reflexes were absent but 
plantar reflexes were normal bilaterally.  While it is clear 
from this examination report that the veteran does suffer 
from neurological impairment in his lower extremities due to 
his back disability, this evidence does not sufficiently 
provide a basis for a finding of "moderate" incomplete 
paralysis of the sciatic nerve.  Accordingly, ratings in 
excess of 10 percent are not warranted.  

Rectal Sphincter Dysfunction
The veteran's rectal sphincter dysfunction is rated under 38 
C.F.R. § 4.114, DC 7332 (2007), which provides that a 
noncompensable rating is warranted when the disability is 
either healed or slightly disabling and without leakage.  A 
10 percent evaluation requires that the condition be 
productive of constant slight or occasional moderate leakage. 

The Board finds that the criteria for the assignment for an 
initial, compensable rating have not been met.  While a 
December 2007 addendum to the February 2007 VA examination 
report specifically attributes the veteran's rectal sphincter 
dysfunction to his service-connected lumbosacral strain, the 
February examination report indicates the veteran suffers 
from no fecal incontinence.  The veteran reported no 
complaints in this regard.  A decrease in rectal tone was 
found, but no findings were made of any fecal leakage.  As 
such, a compensable evaluation is not warranted. 

The Board has also considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
rectal sphincter dysfunction, but finds that no higher rating 
is assignable, as there is no evidence of stricture or 
prolapse of the anus or rectum, with reduction of lumen, 
warranting a higher rating under DCs 7333 or 7334. 

Urinary Incontinence
The veteran's urinary incontinence has been evaluated as 10 
percent disabling under Diagnostic Code 7512.  DC 7512 is 
rated as a voiding dysfunction. 
 
Voiding dysfunctions are rated under the three subcategories 
of urine leakage, urinary frequency, and obstructed voiding. 
See 38 C.F.R. § 4.115a (2007). 
Evaluations under urine leakage involve ratings ranging from 
20 to 60 percent and contemplate continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  A 20 percent rating requires leakage 
necessitating the wearing of absorbent materials which must 
be changed less than 2 times per day. 38 C.F.R. § 4.115(a). 
 
Urinary frequency encompasses ratings ranging from 10 to 40 
percent. A 20 percent rating requires a daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night.  38 C.F.R. § 4.115(a). 
 
Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent. A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization. 

Here, an initial rating in excess of 10 percent is not 
warranted based on urine leakage, urinary frequency, or 
obstructed voiding.  As for urine leakage, the February 2007 
VA examiner specifically found that while the veteran has 
leakage of urine without frank incontinence, he does not 
require the use of any absorbent materials.  As for urine 
frequency, the examiner found the veteran voids twice per 
night. The daytime voiding interval was not provided and the 
veteran made no complaints in this regard to the February 
2007 VA examiner or to subsequent VA providers in the 
treatment notes.  As for obstructed voiding, the February 
2007 VA examiner found there is no urinary retention 
requiring catheterization.  As such, a rating in excess of 10 
percent is not warranted for this disability.  The Board has 
also considered the applicability of alternative diagnostic 
codes for evaluating the veteran's urinary incontinence, but 
finds no other code applicable. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2001, September 2005, November 2005, and February 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, a separate letter of September 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to the first element of Vazquez-Flores, the notice letters 
listed above advise the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's numerous statements made to VA 
providers and to VA in which the veteran describes the effect 
of the service-connected disability on employability and 
daily life.  In particular, the veteran has contended his 
back disability causes him trouble with employment, intimate 
relationships, playing with his children, chores, sports, and 
recreational activities.  These statements with specific 
examples indicate an awareness on the part of the veteran 
that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
has received at least general notice and is aware that his 
back disability is rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded. The veteran has submitted ample descriptions of the 
decreased motion he experiences due to his back disability.  
The May 2002 and August 2003 rating decisions include a 
discussion of the rating criteria utilized in the present 
case, and the statements of the case additionally set forth 
the rating criteria applicable to the veteran's claim, both 
currently and under the prior version of the regulations.  As 
such, the veteran has been made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second notification requirement of Vazquez-
Flores.  As for the veteran's neurological abnormalities 
associated with his back disability, the Board does not view 
these to be covered by the second requirement of Vazquez-
Flores, and no further analysis in that regard is necessary.  
An increased rating for these disabilities under their 
applicable diagnostic codes may be shown simply by evidence 
of a noticeable worsening or increase in severity of the 
disabilities, and require no specific test measurements or 
results.

As for the third element, the September 2006 notice letters, 
which contain discussion pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), specifically inform the veteran that 
his disability may be rated from 0 percent to 100 percent, 
and that the rating is based on the nature and symptoms of 
the condition, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.

As to the fourth element, the September 2006 letter also 
informs the veteran that VA will help him in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  As 
such, these letters satisfy the fourth notification element 
of Vazquez-Flores. 

For all of these reasons, the Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

VA also has a duty to assist the veteran VA has a duty to 
assist the veteran in the development of the claim.  This 
duty includes assisting the veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has 
undergone a number of VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, for the veteran's chronic low back strain is granted 
from February 20, 2007, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An evaluation in excess of 20 percent for chronic low back 
strain prior to February 20, 2007 is denied.

An initial increased disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
is denied. 

An initial increased disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity is denied. 

An initial compensable disability rating for rectal sphincter 
dysfunction is denied. 

An initial increased disability rating in excess of 10 
percent urinary incontinence is denied. 


REMAND

In a February 2008 rating decision the veteran was awarded 
service connection for peripheral neuropathy of the left 
lower extremity, peripheral neuropathy of the right lower 
extremity, rectal sphincter dysfunction, and urinary 
incontinence.  In the subsequent letter to the veteran 
notifying him of the decision, he was advised that the date 
of his increased compensation due to these awards of service 
connection was March 1, 2007.  In April 2008 the veteran 
submitted a letter expressing his disagreement with this 
effective date.  Where an SOC has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Additionally, the veteran 
should be provided with VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b) for this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), for his claim for an earlier 
effective date for the grant of service 
connection for peripheral neuropathy of 
the left lower extremity, peripheral 
neuropathy of the right lower extremity, 
rectal sphincter dysfunction, and urinary 
incontinence.

2.	Issue an SOC with respect to the issue 
of entitlement 
to an earlier effective date for the 
grant of service connection for 
peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the 
right lower extremity, rectal sphincter 
dysfunction, and urinary incontinence.  
The appellant should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of those issues.  The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


